Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 1 of 68 PageID: 12




         EXHIBIT A
      PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 1 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 2 of 68 PageID: 13



Gurbir S. Grewal
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex
25 Market Street; PO Box 093
Trenton, NJ 08625-0093
Tel.: (609) 376-2761
By: Gwen Farley, Deputy Attorney General
Bar No. 000081999
Attorneys for Plaintiffs

Leonard Z. Kaufmann
g Atty. ID #045731994
  lzk@njlawfirm.com
COHN LIFLAND PEARLMAN
  HERRMANN & KNOPF LLP
Park 80 West – Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel.: (201) 845-9600
Special Counsel to the Attorney General

                                             SUPERIOR COURT OF NEW JERSEY
 NEW JERSEY DEPARTMENT OF                    LAW DIVISION
 ENVIRONMENTAL PROTECTION; THE
 COMMISSIONER OF THE NEW JERSEY              PASSAIC COUNTY
 DEPARTMENT OF ENVIRONMENTAL
 PROTECTION; and THE                         DOCKET NO. L-000936-19
 ADMINISTRATOR OF THE NEW JERSEY
 SPILL COMPENSATION FUND,

              Plaintiffs,                               CIVIL ACTION

 v.
                                               FIRST AMENDED COMPLAINT AND
 E.I. DUPONT DE NEMOURS &
                                                    JURY TRIAL DEMAND
 COMPANY; THE CHEMOURS COMPANY;
 THE CHEMOURS COMPANY FC, LLC;
 AND “ABC CORPORATIONS” 1-10
 (Names Fictitious),

              Defendants.


       Plaintiffs,      the   New   Jersey     Department     of   Environmental

Protection (“Department” or “NJDEP”), the Commissioner of the
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 2 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 3 of 68 PageID: 14



Department of Environmental Protection (“Commissioner”), and the

Administrator      of    the    New    Jersey     Spill     Compensation         Fund

(“Administrator”) (collectively the “Plaintiffs” or “the State”),

file   this    Complaint    against     the   above-named        defendants      (the

“Defendants”), and allege as follows:

                            STATEMENT OF THE CASE

       1.     Plaintiffs bring this civil action against E.I. du Pont

de Nemours & Company (“DuPont”), as well as The Chemours Company

(“Chemours Co.”), and The Chemours Company FC, LLC (together

“Chemours”), pursuant to the Spill Compensation and Control Act,

N.J.S.A. 58:10-23.11 to -23.24 (“Spill Act”); the Water Pollution

Control Act, N.J.S.A. 58:10A-1 to -20 (“WPCA”); the Solid Waste

Management      Act,    N.J.S.A.      13:1E-1,     et     seq.    (“SWMA”);        the

Department’s enabling statute, N.J.S.A. 13:1D-1, et seq.; the

Uniform Fraudulent Transfer Act, Del. Code. tit. 6, §§ 1301 to

1312, N.J.S.A. 25:2-20 to 25:2-34; and the common law of New Jersey

for cleanup and removal costs, damages, and other relief as a

result of the discharge of hazardous substances and pollutants at

and from the Pompton Lakes Works facility (the “PLW Facility” or

“Facility”).

       2.     DuPont    owned   and   operated     the    PLW    Facility     as    a

manufacturing facility for almost a century, producing lead azide,

aluminum    and   bronze    shelled    blasting     caps,    metal    wires,     and

aluminum and copper shells at the site.             Pompton Lake, the Ramapo

                                         2
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 3 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 4 of 68 PageID: 15



River, the Wanaque River and Acid Brook are all on or adjacent to

the property, which is also adjacent to the Ramapo Mountain State

Forest, as well as residential communities.

      3.    DuPont used a number of areas of the Facility for the

disposal    of     various    wastes    generated     by    its   manufacturing

operations.       DuPont’s historic operations and waste management

practices have resulted in the discharge and release of scores of

hazardous substances and pollutants, including volatile organic

compounds        (“VOCs”),     such     as     trichloroethylene         (“TCE”),

perchloroethylene (“PCE”), and metals, such as lead and mercury,

into the streams, rivers and lakes in the area of the Facility, as

well as the groundwater, soils, sediments, wetlands, and other

natural resources at and around the Facility.                 Specific natural

resources harmed by such contamination include, but are not limited

to: water, sediments and soils in Acid Brook and the surrounding

flood plain leading to Pompton Lake, the Acid Brook Delta, Pompton

Lake, soils at residential properties located along Acid Brook,

water and sediments in and floodplain soils adjacent to the

Wanaque, Ramapo, and Pompton Rivers, groundwater, air, and biota

(i.e., non-human living resources).

      4.    A plume of contaminated groundwater has migrated off-

site under a residential area, where private wells were widely

used for drinking water.         This contamination has caused extensive

vapor intrusion issues, affecting hundreds of homes.

                                         3
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 4 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 5 of 68 PageID: 16



      5.         Although    Defendants    have     addressed     some     historic

contamination,           extensive   contamination     remains   throughout      the

site,      and    that    contamination    continues     to   harm   the   natural

resources of the State.          The Facility and areas to which hazardous

substances and pollutants have migrated are collectively referred

to as the “Contaminated Site.”

      6.         The Plaintiffs seek costs and damages including, but not

limited to: the costs of restoring natural resources of the State

to their pre-discharge condition; the costs of replacing natural

resources;        damages for the       loss of     use and     value    (including

existence value) of natural resources; the costs of assessing

natural resource injuries and damages; the unreimbursed costs of

investigation, oversight, and remediation; the costs of restoring,

repairing, or replacing natural resources destroyed or damaged by

a discharge; any income lost from the time the natural resource

was damaged to the time it is restored, repaired, or replaced; any

reduction in value of the natural resource caused by the discharge

by comparison to its value prior thereto; loss of State tax revenue

due to damage to real or personal property resulting from a

discharge; the economic benefits DuPont and Chemours accrued,

including any savings realized from avoided capital or noncapital

costs      for     their     unpermitted       discharges;    punitive     damages;

litigation fees and costs; and pre-judgment interest.



                                           4
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 5 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 6 of 68 PageID: 17



                                  THE PARTIES

      7.    The Department is a principal department within the

Executive Branch of the State government.             Under the leadership of

the Commissioner, it is vested with the authority to conserve

natural resources, protect the environment, prevent pollution, and

protect the public health and safety.             N.J.S.A. 13:1D-9; N.J.S.A.

58:10-23.11b; N.J.S.A. 58:10A-3.

      8.    The   State    is   the   trustee,     for   the   benefit    of     its

citizens, of all natural resources within its jurisdiction.                      The

Department is vested with the authority to protect this public

trust and to seek compensation for any injury to the natural

resources of this State.        N.J.S.A. 58:10-23.11a.         In addition, the

State may act in its parens patriae capacity to protect the State’s

“quasi-sovereign” interests, including its interest in the health

and well-being of its residents and the integrity of its natural

resources.     The Department brings this case in its trustee, parens

patriae, and regulatory (police power) capacities, as well as in

its capacity as an owner of real property directly impacted by

contamination originating from the Facility.

      9.    Plaintiff Commissioner is the Commissioner of Plaintiff

NJDEP.     N.J.S.A. 58:10-23.11b; N.J.S.A. 58:10A-3; and N.J.S.A.

13:1B-2.    In this capacity, the Commissioner is vested by law with

various powers and authority, including those conferred by the



                                         5
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 6 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 7 of 68 PageID: 18



Department’s enabling legislation, N.J.S.A. 13:1D-1 through -19;

N.J.S.A. 13:1B-3.

      10.   Plaintiff Administrator is the chief executive officer

of the New Jersey Spill Compensation Fund (“the Spill Fund”).

N.J.S.A. 58:10-23.11j.        In that capacity, plaintiff Administrator

is authorized to approve and pay any cleanup and removal costs the

Department incurs, N.J.S.A. 58:10-23.11f.c & d, and to certify the

amount of any claim to be paid from the Spill Fund, N.J.S.A. 58:10-

23.11j.d.

      11.   Defendant DuPont is a corporation duly organized under

the laws of the State of Delaware, with its principal place of

business located at 974 Centre Road, Wilmington, Delaware 19805.

      12.   Defendant      The    Chemours     Company     is    a   corporation

organized and existing under the laws of the State of Delaware,

with its main place of business located at 1007 Market Street,

Wilmington, DE 19899.         In 2015, DuPont spun off its performance

chemicals business to The Chemours Company, along with certain

environmental liabilities.

      13.   Defendant The Chemours Company FC, LLC is a limited

liability company duly organized under the laws of the State of

Delaware, with its principal place of business located at 1007

Market Street, PO Box 2047, Wilmington, Delaware 19899.                          The

Chemours Company FC, LLC is a subsidiary of The Chemours Company



                                         6
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 7 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 8 of 68 PageID: 19



that was formed in April 2014.         On July 1, 2015, DuPont transferred

ownership of the PLW Facility to The Chemours Company FC, LLC.

      14.    Together, The Chemours Company and The Chemours Company

FC, LLC are hereinafter referred to as “Chemours.”

      15.    Defendants “ABC Corporations” 1-10, these names being

fictitious,      are     entities    with      identities    that     cannot      be

ascertained as of the filing of this Complaint, certain of which

are corporate successors to, predecessors of, or are otherwise

related to, the identified defendants in this matter, or which are

otherwise liable for the causes of action set forth herein.

                           AFFECTED NATURAL RESOURCES

      16.    The “natural resources” of this State are all land, fish,

shellfish, wildlife, biota, air, water, and other such resources

owned, managed, held in trust, or otherwise controlled by the

State.      N.J.S.A. 58:10-23.11b.

      17.    The natural resources of this State include the “waters

of the State,” which include the ocean and its estuaries, all

springs, streams and bodies of surface water or groundwater,

whether natural or artificial, within the boundaries of this State

or subject to its jurisdiction.              N.J.S.A. 58:10A-3(t).

      18.    New Jersey’s habitats and ecosystems—forests, lakes,

rivers,      wetlands,       agricultural       lands,    coastal     estuaries,

pinelands, and grasslands—are some of the most threatened in the

nation.       They   are    vulnerable    to    pollution,    degradation,       and

                                         7
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 8 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 9 of 68 PageID: 20



destruction     from      the    discharge     of   hazardous    substances      and

pollutants.

      19.   Hazardous substances and pollutants have been found in

the surface water, groundwater, soils, sediments, wetlands, air,

and other natural resources at the Contaminated Site.

      20.   These natural resources have intrinsic (i.e., inherent

existence) values.        The current and future residents of New Jersey

have a substantial interest in a clean environment.

                                   Surface Water

      21.   Surface waters are a critical ecological resource of New

Jersey.     New Jersey’s surface water—which includes all water in

the State’s lakes, streams, and wetlands—is a primary source of

drinking    water    in    the    State.       Nearly   half    of   New   Jersey’s

population obtains its drinking water from surface-water sources,

and approximately 850 million gallons of surface water per day is

used for that purpose.

      22.   Surface water in New Jersey is also used for other

commercial and industrial purposes, such as cooling water and

electrical generation, boating, fishing, and transportation of

goods and services.

      23.   The tourism and recreation industries, which are vital

to the State’s economy, are dependent on clean water and beaches.




                                           8
      PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 9 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 10 of 68 PageID: 21



        24.   Surface waters also provide commercial, recreational,

 aesthetic, and ecological value, including by supporting aquatic

 ecosystems, nearby communities, and the citizens of the State.

        25.   Surface water bodies located within, directly adjacent

 to, or downstream of the PLW Facility include Acid Brook and Acid

 Brook Delta, the Ramapo River, Pompton Lake, and the Wanaque River.

 All of these water bodies have been contaminated by discharges of

 hazardous substances and pollutants at the PLW Facility.

        26.   Approximately 1.5 miles downstream of the Facility, the

 Ramapo River converges with the Pompton River.                The Pompton River

 then flows into the Passaic River and into Newark Bay.                    A study

 performed by Chemours’ consultant found mercury contamination in

 the Pompton River.

        27.   Water and sediments contained within each of these water

 bodies (including those bodies that are downriver and downwind of

 the Facility) provide other natural resource values, including

 biological and human uses.

        28.   Hazardous substances and pollutants from the Facility

 have   adversely     impacted    surface     waters    both   on   and   off     the

 Facility.

                                   Groundwater

        29.   Groundwater—that      is,   water    that    exists    beneath      the

 Earth’s surface—is an extremely important natural resource for the

 people of New Jersey.         More than half of New Jersey’s population

                                          9
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 10 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 11 of 68 PageID: 22



 obtains drinking water from groundwater sources, and more than 900

 million gallons of water per day are used for that purpose.

       30.    Private wells, which provide access to groundwater, were

 widely used in the residential communities around the Facility.

 Wells were used for drinking water, watering lawns, and filling

 swimming pools, among other things.

       31.    Not only does groundwater serve as a source of potable

 water, it also serves as an integral part of the State's ecosystem.

 Groundwater provides base flow to streams.             It influences surface-

 water quality, wetland ecological conditions, and the health of

 the aquatic ecosystem.

       32.    Groundwater also provides cycling and nutrient movement

 within and among the State’s bodies of water and wetlands, prevents

 saltwater     intrusion,     provides    ground     stabilization,      prevents

 sinkholes,     and   helps    to   maintain     critical     water    levels     in

 freshwater wetlands.

       33.    Groundwater and the other natural resources of the State

 are unique resources that help sustain the State's economy.

       34.    Groundwater depths in the eastern part of the Facility

 range from approximately three to 26 feet below ground surface.

 Groundwater within the eastern area generally flows toward the

 south.      Groundwater flows through the Acid Brook valley and then

 southeast from the southern area of the Facility, running beneath

 residential areas, before discharging into Pompton Lake.

                                         10
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 11 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 12 of 68 PageID: 23



       35.   In the western part of the Facility, groundwater depths

 range from approximately six to 19 feet below ground surface.

 Groundwater in the western area generally flows toward the south

 and the Wanaque River.

       36.   Hazardous substances and pollutants from the Facility

 have adversely impacted groundwater both on and off the Facility.

                                          Air

       37.   Air resources are vital to life.                    Pollution of air

 resources can injure human health and welfare, flora and fauna,

 and property and can unreasonably interfere with the enjoyment of

 life and property in areas affected by such pollution.                           Air

 deposition (i.e., deposits of air contaminants on the earth’s

 surface) can also be a source of contamination to other types of

 natural resources, including surface water, groundwater, sediments

 and soils, wetlands, forests, and biota.

       38.   Upon    information      and        belief,   air    pollution    from

 activities     at   the    PLW    have     contaminated         downwind   natural

 resources, including but not limited to the Ramapo Mountain State

 Forest.

       39.   When    subsurface     air     is    contaminated      with    volatile

 organic compounds (“VOCs”), the subsurface air (i.e., soil gas)

 can become a source of contaminated air to the structures above,

 causing vapor intrusion.



                                          11
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 12 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 13 of 68 PageID: 24



       40.   VOC contamination emanating from the PLW Facility has

 contaminated the subsurface air underlying hundreds of homes to

 the south-southeast of the PLW Facility, causing vapor intrusion

 in these homes.       These homes have required the installation of

 vapor mitigation systems to address the indoor air pollution caused

 by the volatilization of VOCs from subsurface air into the homes.

                              Sediments and Soils

       41.   New Jersey’s land and aquatic resources are comprised of

 unique and complex ecosystems.

       42.   Sediments     and   soils   are   critical     components     of     New

 Jersey’s ecological resources.

       43.   Sediments and soils can sustain a wide diversity of

 plants and animals that are essential in a healthy ecosystem.

 They provide a living substrate for submerged and emergent flora

 and support diverse invertebrate species, wading birds, and fish

 and shellfish populations.

       44.   Sediments in the Acid Brook Delta and Pompton Lake have

 been contaminated with at least mercury, copper, and lead from

 discharges of hazardous substances and pollutants at the PLW

 Facility.

       45.   Hazardous substances and pollutants discharged at the

 PLW Facility have contaminated sediment and soils within the

 Facility and adjacent areas with barium, copper, lead, mercury,

 selenium, zinc, and organic contaminants such as perchloroethylene

                                         12
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 13 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 14 of 68 PageID: 25



 (“PCE”) and polycyclic aromatic hydrocarbons (“PAHs”), among other

 contaminants.

        46.    Upon information and belief, sediments and soils that

 were   downwind      of    the   Facility’s          operations    have     also    been

 contaminated through air deposition of hazardous substances and

 pollutants released from the PFW Facility.

        47.    Hazardous substances and pollutants discharged at or

 released from the Facility have adversely impacted sediments and

 soils both on and off the Facility.

                                           Wetlands

        48.    Wetlands     are   a    critical       component    of   New   Jersey’s

 ecological resources, which include land and aquatic resources

 comprised of unique and complex ecosystems.

        49.    New Jersey has approximately 730,000 acres of freshwater

 wetlands and 250,000 acres of coastal wetlands.

        50.    Wetlands can sustain a wide diversity of plants and

 animals that are essential in a healthy ecosystem.

        51.    Wetlands     perform        many     additional     functions,       which

 include      the   improvement       of    water     quality,    sediment    trapping,

 groundwater recharge, shoreline protections, and protecting land

 from flooding and erosion.

        52.    Ramapo State Forest, which borders the northeast and

 eastern      portions     of   the    Facility,       contains    deciduous    wooded

 wetlands.

                                              13
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 14 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 15 of 68 PageID: 26



       53.   Hazardous substances and pollutants discharged at or

 released from the PLW Facility have adversely impacted wetlands

 both on and off the Facility, including wetlands associated with

 the Acid Brook, Acid Brook Delta, Pompton Lake, Ramapo River,

 Wanaque River, and Pompton River.

                                     Forests

       54.   Forests    are    a   critical     component     of   New   Jersey’s

 ecological resources.

       55.   New Jersey’s forests produce clean water and air, absorb

 runoff, provide recreation, and are home to thousands of species

 of wildlife.

       56.   The Ramapo       Mountain State Forest contains deciduous

 forest and some deciduous wooded wetlands.

       57.   Upon information and belief, hazardous substances and

 pollutants discharged at, or released from, the PLW Facility have

 adversely impacted forests both on and off the Facility, including

 the Ramapo Mountain State Forest.

                                       Biota

       58.   Biota, including the flora and fauna of the State, are

 critical ecological resources.           New Jersey is home to more than

 2,000 plant species, which include entire communities of rare flora

 that cannot be found anywhere else in the world.              Approximately 15

 percent of the native plant species in New Jersey, however, are

 now at risk of extinction, with a total of 331 vascular plant

                                         14
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 15 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 16 of 68 PageID: 27



 species listed as endangered and an additional 32 that have already

 been extirpated.

       59.   New Jersey wildlife includes approximately 900 species,

 including 90 mammal species, 79 reptile and amphibian species,

 more than 400 fish species, and approximately 325 species of birds.

 Approximately 1.5 million shorebirds and as many as 80,000 raptors

 make migratory stopovers in New Jersey each year.

       60.   At least 17 percent of New Jersey’s native vertebrate

 species and 24 percent of its native invertebrate species are at

 risk of extinction.            Several threatened and endangered raptor

 species have difficulty breeding because of the bioaccumulation of

 toxic compounds.

       61.   New    Jersey’s      biodiversity      provides      a   wealth      of

 ecological, social, and economic goods and services that are an

 integral part of the ecological infrastructure for all cultural

 and economic activity in the State.

       62.   Contamination from the discharge of hazardous substances

 and pollutants is one of the major causes of biodiversity loss.

       63.   Natural    resource        injuries   to   biota   in    New   Jersey

 negatively    impact     not    only    the   individual     species    directly

 involved, but the capacity of the injured ecosystems to regenerate

 and sustain such life into the future.




                                          15
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 16 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 17 of 68 PageID: 28



       64.   Hazardous substances and pollutants discharged at or

 released from the PLW Facility have adversely impacted biota both

 on and off the Facility.

                               GENERAL ALLEGATIONS

       65.   DuPont    owned    and   operated      the    PLW   Facility   as    an

 explosives manufacturing facility for 92 years, from 1902 to 1994.

 The Facility is still commonly referred to as “DuPont Pompton Lakes

 Works” or “Chemours Pompton Lakes Works” site.

       66.   The   Facility’s     address     is    2000     Cannonball   Road    in

 Pompton Lakes.       The Facility is located in Pompton Lakes Borough

 and Wanaque Borough, both in Passaic County.

       67.   The PLW Facility encompasses approximately 600 acres and

 is also designated and known as Block 100, Lots 3, 6, 7, and 9 in

 Pompton Lakes Borough and Block 479, Lots 4, 4.1, and 5 in Wanaque

 Borough.

       68.   Interstate     287    (“I-287”)       crosses    the   northern      and

 western portions of the Facility, and the Ramapo State Forest

 borders the northeast and eastern portions. Areas known as Pompton

 Lakes, Twin Lake Valley, and Haskell surround the Facility on the

 southern and western edges, and support residential, industrial,

 and commercial uses.

       69.   DuPont manufactured explosives and explosive products at

 the PLW Facility for nearly a century.                    Manufactured products

 included mercury fulminate and lead azide blasting caps, aluminum

                                         16
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 17 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 18 of 68 PageID: 29



 and bronze shelled blasting caps, copper shells, metal wires,

 fuses, smokeless powder, and other explosives.                 During World War

 I, the Facility produced up to 1,500,000 blasting caps per day.

 DuPont also operated a wire plating and drawing process, an

 aluminum and copper shell drawing process, and a metal cladding

 operation.

       70.   Waste management practices at the Facility resulted in

 significant contamination of surface water, groundwater, soils,

 and sediments both on and off the Facility.

       71.   DuPont used a number of areas of the Facility for the

 disposal     of     various     wastes     generated      by   its      explosives

 manufacturing operations, including lead salts, mercury compounds,

 explosive    powders,       chlorinated       solvents,   waste   wire    drawing

 solution, and detonated off-specification blasting caps.

       72.   DuPont    made     decisions      regarding   disposal      practices,

 equipment selection, and equipment maintenance (or lack thereof)

 at the Facility.

       73.   Based    upon     information      and   belief,   DuPont    knew,   or

 should have known, that its              practices and operations at the

 Facility would likely contaminate the State’s natural resources.

 Upon information and belief, these practices occurred with the

 knowledge of senior level corporate officers and managers within

 and throughout DuPont’s corporate structure, such as environmental



                                          17
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 18 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 19 of 68 PageID: 30



 coordinators, department heads, vice presidents, presidents, and

 members of corporate boards of directors.

                            Contamination by Area

       74.   DuPont’s operations at the Facility were historically

 divided into three areas: the Eastern Manufacturing Area, the

 Western Manufacturing Area, and the Northern Manufacturing Area.

 Western Manufacturing Area

       75.   The Western Manufacturing Area (“WMA”) is located in the

 Wanaque River Valley.       The WMA is located south of I-287 along the

 Wanaque River.

       76.   The Wanaque River Valley was formerly known as the Lake

 Inez Valley (the removal of the Lake Inez Dam in 1984 drained the

 lake), and it was alongside Lake Inez that DuPont’s explosives

 manufacturing began in the area that would become part of the PLW

 Facility.

       77.   DuPont began explosive manufacturing at the WMA in 1902.

       78.   In   1926,   DuPont    consolidated      its   operations     in     the

 Eastern Manufacturing Area and ended its operations in the WMA.

       79.   Operational facilities in the WMA consisted of buildings

 for manufacturing; storage areas, where magazines for explosive

 materials and products were stored; and engineered tunnels for

 conducting cladding operations.          In the WMA, these structures were

 located mainly along the banks and ridge slopes of the Wanaque

 River.

                                         18
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 19 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 20 of 68 PageID: 31



       80.   Manufacturing      and    waste     disposal    practices     at     the

 Facility led to spills and releases of hazardous substances and

 pollutants into WMA soils and groundwater, as well as to surface

 water and sediments in the Wanaque River and its floodplain.

       81.   Examples of waste areas in the WMA include the shooting

 ground (known as Area of Concern (“AOC”) 107), the old fuze works

 wire dump (AOC 192), old fuze works dump (AOC 194), old fuze

 miscellaneous waste site (AOC 193), tar deposits area (AOC 198),

 and the burning area (AOC 199).

       82.   The   following      contaminants     have     been   identified      in

 natural     resources    in   the     WMA:     antimony,    arsenic,    cadmium,

 chromium,     copper,    lead,      mercury,    nickel,     selenium,     silver,

 thallium, zinc, and PAHs.

 Eastern Manufacturing Area

       83.   The Eastern Manufacturing Area (“EMA”) was formerly

 referred to as the Acid Brook Valley.             The EMA is located east of

 the Wanaque River, south of I-287, west of Ringwood State Park,

 and north of residential portions of Pompton Lakes Borough.

       84.   Operational facilities in the EMA were located in the

 low-lying lands of the valley, consisting of manufacturing and

 experimental laboratory buildings; storage areas, where magazines

 for explosive materials and products were stored; and an engineered

 tunnel for conducting cladding operations.



                                         19
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 20 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 21 of 68 PageID: 32



       85.   Waste     management     practices      during        the    Facility’s

 operation resulted in contamination of soil, groundwater, surface

 water, and sediment both on and off the Facility, including but

 not limited to the EMA, Acid Brook, Acid Brook Delta, Pompton Lake,

 and the Pompton Lake floodplain.

       86.   The   following     contaminants      have     been    identified     in

 natural resources in the EMA: arsenic, antimony, barium, cadmium,

 chromium,    cobalt,     copper,    lead,     manganese,     mercury,         nickel,

 selenium,    silver,     thallium,     cyanide,     PCE,    PAHs,       and   bis(2-

 ethylhexyl)phthalate.

       87.   The following manufacturing and chemical storage areas

 in the EMA were sources of hazardous substances and pollutants:

       a.    Mercury    fulminate     plant,    storage      building      and   fume

             lines;

       b.    Experimental lead azide laboratory;

       c.    Black powder mill;

       d.    Cap test area;

       e.    Storage tanks for materials such as mercury fulminate,

             lead azide, and other chemicals used in manufacturing

             processes;

       f.    Gasoline underground storage tanks;

       g.    Powder dry-house impoundment;

       h.    Platforms for various manufacturing processes such as

             mercury fulminate killing; and

                                         20
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 21 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 22 of 68 PageID: 33



       i.     Engineered tunnels for cladding operations.

       88.    These   locations     were      sources    of     contamination       to

 surrounding and underlying sediments and soils, groundwater, and

 surface water resources.

       89.    Detection    of   materials     known     to    have    been   used   as

 constituents in the historic manufacturing operations at EMA (for

 example, mercury and lead used to manufacture mercury fulminate

 and lead azide) confirm that these materials were released as a

 result of the Facility’s operations.               These detected materials

 include metals—such as lead, mercury, and copper, as well as

 chlorinated organic compounds-which have been detected in EMA soil

 and in groundwater in the immediate vicinity of the Facility’s

 historic operations.

       90.    In general, a multitude of waste products were disposed

 on-site. Wastes disposed of on-site included, but were not limited

 to, lead salts, mercury compounds, explosive powders, chlorinated

 solvents, waste wire drawing solutions, metal scrap, and detonated

 blasting caps.       These wastes were handled in a variety of ways.

 Powder-contaminated material was burned on-site.                    Chemical wastes

 were disposed of in unlined waste lagoons, ponds, and waste storage

 tanks.      Sludge was piled on unlined surfaces, next to lagoons and

 ponds.      Scrap metal and other solid wastes were disposed of in

 dumps.       Off-specification     blasting     caps    were    disposed      of   by

 detonation underwater in a lagoon known as the “Shooting Pond.”

                                         21
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 22 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 23 of 68 PageID: 34



        91.   Examples    of   former    waste    management      areas    at     the

 Facility that are sources of hazardous substances and pollutants

 include: the lead recycling area, burning grounds and pits, unlined

 lagoons, burned wire and scrap metal dumps, the canister disposal

 area, and the Shooting Pond.

        92.   The   Shooting    Pond     was   created    by   excavating       into

 bedrock.     Bedrock in this area is fractured and is a recharge area

 for aquifers in the valley, and repeated underwater explosions may

 have    further    fractured      the    bedrock.       For   decades,     DuPont

 detonated about 100 defective blasting caps in the pond every 10

 minutes, five days a week.

        93.   Groundwater in the vicinity of the Shooting Pond is

 contaminated with various metals and VOCs, including lead, copper,

 selenium,      1,1,1-trichloroethane          (“TCA”),        trichloroethylene

 (“TCE”), and PCE. Contaminants most likely entered the groundwater

 as a result of percolation from the Shooting Pond and splash water

 generated during detonation.

        94.   Samples of the Shooting Pond water in 1979 and 1981

 detected aniline (500 parts per billion (“ppb”)), chlorinated

 hydrocarbons (149 ppb), arsenic (95 ppb), selenium (600 ppb),

 chromium (4,000 ppb), lead (8,000 ppb), and methylene chloride

 (127 ppb).

        95.   Similarly, waters of the State were contaminated when

 waste solvents, including TCE and PCE, were dumped with wastewater
                                         22
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 23 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 24 of 68 PageID: 35



 into    four    unlined     lagoons    on      the    edge   of   the    Facility.

 Contaminants migrated from the unlined lagoons into the underlying

 groundwater.

        96.   In addition,        wastewater containing lead nitrate was

 dumped into one of two unlined salt ponds prior to 1972; the other

 received wastewater containing sodium hydroxide, lead nitrate, and

 dinitro-o-cresol prior to 1976.              The entire area was filled and

 paved over in 1978.       Elevated levels of lead have been detected in

 groundwater in this area.

        97.   The    scrap     metal     dump         was   another      source   of

 contamination.      The dump received construction debris, burned iron

 wire, scrap metal, and old equipment prior to 1950.                  As a result,

 groundwater in the area became contaminated with lead and PCE.

        98.   The outdoor storage area also has been a source of

 contamination to the site soils.             The storage area consisted of an

 asphalt pad with maximum capacity of 204 drums and five 20-cubic

 yard containers of solid waste—primarily lead-contaminated sand,

 gravel, and debris from the Shooting Pond area.                      There was no

 containment system, and stormwater runoff from the outdoor storage

 area   flowed      over   land    to   local    surface      depressions    during

 operations, where it seeped into the soil.

 Northern Manufacturing Area

        99.   The Northern Manufacturing Area (“NMA”) is located north

 of I-287 along the Wanaque River.

                                         23
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 24 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 25 of 68 PageID: 36



       100. Hazardous substances and pollutants discharged at or

 released from the Facility, including arsenic, lead, and mercury,

 have adversely impacted natural resources in the NMA.

 Incomplete Cleanup Efforts to Date

       101. The State has attempted for decades to get DuPont and,

 in recent years, Chemours to delineate the extent of contamination

 and remediate the contamination.              To date, those efforts have not

 yielded adequate results.

       102. On    April    29,    1983,   the     Department     issued   a   letter

 requiring DuPont to assess the impact of waste disposal areas on

 the groundwater at the Facility.

       103. DuPont submitted a “Ground Water Assessment Report” to

 the Department on July 19, 1984.               That report revealed extensive

 contamination of the groundwater at the Facility by hazardous

 substances and pollutants including lead, selenium, and VOCs,

 including PCE.       The most severe contamination was found in the

 southern portion of the Facility near the four unlined waste

 lagoons.

       104. After reviewing the 1984 report, NJDEP required DuPont

 to further investigate the extent of groundwater contamination in

 this part of the Facility.

       105. Further       investigation        revealed   that   groundwater      was

 contaminated     with     TCE,   PCE,    1,1,1-TCA,      1,1-dichloroethylene,

 trans-1,2-dichloroethylene, lead, selenium, and mercury.

                                          24
       PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 25 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 26 of 68 PageID: 37



        106. The      investigation       also     found    that     a     plume     of

 contaminated groundwater had migrated off the Facility boundaries

 to the southeast, contaminating private and municipal wells.

        107. In September 1988, DuPont and the State entered an

 Administrative Consent Order (“ACO”) requiring DuPont to conduct

 a remedial investigation and feasibility study of remedial action

 alternatives addressing “all contamination at/or emanating from

 the Site.”

        108. The 1988 State ACO required site-wide corrective action

 and    off-site     corrective     action,      addressing    solid     wastes     and

 contaminated groundwater.

        109. On July 5, 1990, the Department issued to DuPont a

 portion of a permit for the operation of a Resource Conservation

 and    Recovery     Act    (“RCRA”)     Treatment,     Storage,     and    Disposal

 Facility.      Under federal law, the State lacked authority to issue

 the provisions of the permit that pertained to the Hazardous and

 Solid Waste Amendments of 1984 (“HSWA”), because only the federal

 U.S. Environmental Protection Agency (“EPA”) may issue such permit

 provisions.       The permit would not become operational until both

 the RCRA and HSWA portions were issued.                On August 24, 1992, the

 EPA (Region II) issued the HSWA portion of the RCRA permit.                         On

 that date, therefore, the RCRA permit became operational.

        110. In 2005, the Department, the Administrator, and DuPont

 entered into a Compensatory Restoration Administrative Consent

                                           25
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 26 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 27 of 68 PageID: 38



 Order (“CRACO”).      The CRACO is not a bar to the claims asserted in

 this Complaint for reasons including, but not limited to, the

 following: DuPont has failed to comply with the CRACO, concealed

 the nature and extent of contamination at its facilities, has

 attempted    to     provide     contaminated     property      to    fulfill     its

 obligations, and additional injuries have been incurred since the

 CRACO became effective (e.g., new discharges, injuries caused by

 the remedy).

       111. Then in 2015, when DuPont transferred the PLW Facility

 to Chemours, the Department, DuPont, and Chemours entered into an

 Administrative Consent Order Amendment pursuant to the Industrial

 Site Recovery Act, N.J.S.A. 13:1K-6, et seq., and Spill Act,

 setting     forth     various     funding,      remedial,      and     permitting

 requirements.

       112. Over the course of decades of investigations, over 200

 solid waste management          units and areas of concern have been

 identified at or in the vicinity of the PLW Facility.

       113. Today, 31 years after the original 1988 State ACO was

 signed, the Facility and surrounding natural resources remain

 heavily    contaminated.         The   full     nature   and    extent    of     the

 contamination, and the injuries caused by that contamination,

 remain unknown.

       114. Although      Defendants      have     addressed     some     historic

 contamination,      extensive     contamination     remains     throughout       the

                                         26
       PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 27 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 28 of 68 PageID: 39



 Contaminated Site, and that contamination continues to harm the

 natural resources of the State.

 The Fraudulent Spinoff of DuPont’s Specialty Chemicals Business
      115. DuPont and Chemours have very substantial liabilities

 due to their polluting activities.                    Although perfluorooctanoic

 acid    (“PFOA”)     and     other    per-    and     polyfluoroalkyl       substances

 (“PFAS”) contamination are not an issue at the PLW Facility,

 DuPont’s      and   Chemours’        liabilities      for    PFOA   and    other     PFAS

 contamination account for a very substantial portion of their

 environmental liabilities nationwide, and therefore affect their

 overall ability to satisfy their environmental liabilities for the

 PLW Facility.

        116.     DuPont sought to insulate itself from billions of

 dollars of legacy pollution liabilities, especially those arising

 from PFOA and other PFAS contamination at chemical plants that it

 owned and operated throughout the country.                    Upon information and

 belief, DuPont’s potential cumulative liability related to PFOA

 and    other    PFAS    is    likely     billions       of   dollars      due   to    the

 persistence, mobility, bio-accumulative properties, and toxicity

 of these “forever” compounds, as well as DuPont’s decades-long

 attempt to hide the dangers of PFAS from the public.

        117. For     more     than     five        decades,   DuPont    manufactured,

 produced, or utilized PFOA and other PFAS at plants in New Jersey,

 West Virginia, and North Carolina.                   Throughout this time, DuPont


                                              27
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 28 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 29 of 68 PageID: 40



 was aware that PFOA was toxic, harmful to animals and humans, bio-

 accumulative, and bio-persistent in the environment.                DuPont also

 knew that it had emitted and discharged PFOA in large quantities

 into the environment, and that tens of thousands of people had

 been exposed to PFOA, including through public and private drinking

 water supplies, which DuPont had contaminated.              Thus, DuPont knew,

 or reasonably should have known, that it faced billions of dollars

 in liabilities arising from its use of PFOA.

       118. For example, in 1999, members of the Tennant family, who

 owned property impacted by PFOA-contamination adjacent to DuPont’s

 Washington Works plant in Parkersburg, West Virginia, sued DuPont

 in West Virginia federal court.

       119. DuPont’s     in-house     counsel     was   very   concerned     about

 DuPont’s exposure related to PFOA.               In November 2000, one of

 DuPont’s in-house counsel handling PFOA issues wrote to his co-

 counsel:    “We are going to spend millions to defend these lawsuits

 and have the additional threat of punitive damages hanging over

 our head. Getting out in front and acting responsibly can undercut

 and reduce the potential for punitives . . .               Our story is not a

 good one, we continued to increase our emissions into the river in

 spite of internal commitments to reduce or eliminate the release

 of this chemical into the community and the environment because of

 our concern about the biopersistence of this chemical.”



                                         28
      PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 29 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 30 of 68 PageID: 41



        120. In 2005, after confidentially settling the Tennant case,

 DuPont agreed to pay $10.25 million to resolve eight counts brought

 by EPA alleging violations of the Toxic Substances Control Act and

 the Resource Conservation and Recovery Act.               That was the largest

 civil administrative penalty that EPA had ever obtained under a

 federal environmental statute. DuPont also was required to commit

 an     additional       $6.25   million    to    supplemental        environmental

 projects.         See     https://www.epa.gov/enforcement/reference-news-

 release-epa-settles-pfoa-case-against-dupont-largest-

 environmental.

        121. Also, in 2005, DuPont agreed to settle a class action

 lawsuit, which had been filed on behalf of 70,000 residents of

 Ohio and West Virginia who had been exposed to PFOA that DuPont

 had discharged from Washington Works for $343 million.                     Under the

 terms    of   the   settlement,      DuPont     agreed   to   fund    a    panel   of

 scientists (the “Science Panel”) to determine if any diseases were

 linked to PFOA exposure, to filter local water for as long as PFOA

 concentrations exceeded regulatory thresholds, and to set aside

 $235    million     for    ongoing   medical    monitoring    of     the   affected

 community.      The settlement also provided that any class members

 who developed the linked diseases would be entitled to sue for

 personal injury, and DuPont agreed not to contest the fact that

 exposure to PFOA could cause those diseases.



                                           29
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 30 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 31 of 68 PageID: 42



       122. After eight years, the Science Panel found several human

 diseases with “probable links” to PFOA exposure, including: high

 cholesterol; ulcerative colitis; pregnancy-induced hypertension;

 thyroid disease; testicular cancer; and kidney cancer.

       123. More    than    3,500    personal    injury     claims    were   filed

 against DuPont in Ohio and West Virginia as part of the 2005

 settlement.       These    claims    were    consolidated     in    the   federal

 multidistrict litigation styled In Re: E.I. du Pont de Nemours and

 Company C-8 Personal Injury Litigation (MDL No. 2433) in the United

 States District Court for the Southern District of Ohio.                    Forty

 “bellwether” trials were scheduled to take place in 2015 and 2016.

       124. DuPont knew that it faced substantial exposure at these

 trials, as well as liability related to PFOA and other PFAS

 contamination at other sites throughout the country and that its

 liability was likely billions of dollars.

       125. In addition to its PFOA and other PFAS liabilities,

 DuPont was facing very substantial environmental liabilities for

 its historic manufacturing and research operations throughout the

 country, including liability for discharges at the PLW Facility.

       126. DuPont sought to limit its environmental liability and

 protect its assets        by engaging in a series of restructuring

 transactions, including a “spinoff” of its performance chemical

 business which included Teflon, i.e., one of the primary products



                                         30
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 31 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 32 of 68 PageID: 43



 that DuPont manufactured using PFOA and which led to widespread

 contamination throughout the country.

       127. Chemours Co. was incorporated on February 18, 2014 under

 the name “Performance Operations, LLC.”                On April 10, 2014, the

 company was renamed “The Chemours Company, LLC.”                     On April 30,

 2015, the company was converted from a limited liability company

 to a corporation with the name “The Chemours Company.”                   Prior to

 July 1, 2015, Chemours Co. was a wholly-owned subsidiary of DuPont.

       128. On July 1, 2015, DuPont completed the spinoff of its

 performance     chemicals     business       (the   “Spinoff”)       through     the

 creation of Chemours Co., which became a separate, publicly-traded

 entity.

       129. DuPont and Chemours Co. entered into a June 26, 2015

 Separation Agreement to effectuate the Spinoff (the “Separation

 Agreement”). At the time of the Spinoff, the performance chemicals

 business consisted of DuPont’s Titanium Technologies Chemical

 Solutions     and     Flourochemicals         segment     (collectively,         the

 “Performance Chemicals Business”).

       130. Pursuant to the Separation Agreement, DuPont agreed to

 transfer to Chemours Co. all businesses and assets related to the

 Performance    Chemicals     Business,       including    37    active   chemical

 plants.      Upon   information     and      belief,    the    PLW   Facility    was

 transferred to Chemours Co. via the Separation Agreement and one

 or more schedules to that Agreement.

                                         31
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 32 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 33 of 68 PageID: 44



       131. Prior to the Spinoff, DuPont completed a significant

 internal reorganization so that all the assets and liabilities

 (held by DuPont or its subsidiaries) that DuPont deemed to be part

 of the Performance Chemicals Business would be held by Chemours

 Co., as a wholly owned subsidiary of DuPont.

       132. In addition to the assets transferred to Chemours Co.,

 DuPont    caused    Chemours      Co.   to    assume    DuPont’s      historical

 liabilities relating to DuPont’s Performance Chemicals business,

 including those arising from its discharge of contaminants, such

 as PFOA and other PFAS, into the environment.                     While specific

 details about the liabilities are set forth in non-public schedules

 that are not available to Plaintiffs, the Separation Agreement

 required Chemours Co. to assume what the agreement defines as

 “Chemours     Liabilities,”        which     include      DuPont’s        historic

 liabilities regardless of (i) when or where such liabilities arose,

 (ii) whether the facts upon which they are based occurred prior

 to, on, or subsequent to the effective date of the Spinoff, (iii)

 where or against whom such liabilities are asserted or determined,

 (iv) whether arising from or alleged to arise from negligence,

 gross    negligence,      recklessness,       violation      of    law,    fraud,

 misrepresentation by DuPont or Chemours Co., and (v) which entity

 is named in any action associated with any liability.

       133. The Separation Agreement defines Chemours Liabilities

 broadly, to include “any and all Liabilities relating . . .

                                         32
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 33 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 34 of 68 PageID: 45



 primarily to, arising primarily out of or resulting primarily from,

 the operation or conduct of the Chemours Business, as conducted at

 any time prior to, at or after the Effective Date . . . including

 . . . any and all Chemours Assumed Environmental Liabilities. . .

 .,” which include DuPont’s historic liabilities relating to and

 arising from its decades of operations at the PLW Facility and

 emitting PFOA and PFAS into the environment in New Jersey and

 elsewhere.

       134. Chemours         Co.   also   agreed      to     indemnify     DuPont     in

 connection     with    those      liabilities       that       it    assumed.      The

 indemnification has no cap or temporal limitation.

       135. Chemours Co. also agreed to use its best efforts to be

 fully substituted for DuPont with respect to “any order, decree,

 judgment, agreement or Action with respect to Chemours Assumed

 Environmental Liabilities . . . .”

       136. Upon information and belief, there was no meaningful

 negotiation    of     the    Separation        Agreement,      and   DuPont     largely

 dictated its terms.           Indeed, when the Separation Agreement was

 signed, Chemours Co. was a wholly-owned subsidiary of DuPont, and

 a majority of the Chemours Co. board consisted of DuPont employees.

       137. In connection with the Spinoff, Chemours Co. paid DuPont

 approximately     $3.9      billion,     consisting       of   approximately       $3.4

 billion in cash, plus approximately $507 million in promissory



                                           33
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 34 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 35 of 68 PageID: 46



 notes.   Chemours Co. also transferred all of its stock to DuPont,

 which was ultimately delivered to DuPont’s shareholders.

       138. Chemours      Co.   was    thinly    capitalized      following       the

 Spinoff.     Indeed, shortly after the Spinoff, market analysts

 described Chemours Co. as “a bankruptcy waiting to happen” and a

 company “purposely designed for bankruptcy.”

       139. In order to fund the $3.9 billion payment to DuPont,

 Chemours Co. issued unsecured senior notes and entered into a

 credit agreement with a syndicate of banks to provide two senior

 secured credit facilities, incurring a total of $4 billion in

 indebtedness.       Upon information and belief, the terms of the

 financing were dictated by DuPont, in its sole discretion, and not

 Chemours Co.

       140. According      to    Chemours       Co.’s   unaudited     pro     forma

 financial statements, as of March 31, 2015 (but giving effect to

 all of the transactions contemplated in the Spinoff), Chemours Co.

 had total assets of $6.4 billion and total liabilities of $6.3

 billion. Following the Spinoff, Chemours Co. issued a 10-K stating

 that, as of December 31, 2015, Chemours Co. had assets totaling

 $6.3 billion and total liabilities of $6.2 billion.

       141. The 10-K stated that these liabilities included $454

 million in “other accrued liabilities,” which in turn included $11

 million for accrued litigation and $68 million for environmental

 remediation.     The 10-K also stated Chemours Co. had $553 million

                                         34
      PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 35 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 36 of 68 PageID: 47



 in    “other     liabilities,”      which     included     $223     million       for

 environmental remediation and $58 million for accrued litigation.

       142. However, Chemours Co. significantly underestimated its

 liabilities, especially the liabilities that it had assumed from

 DuPont with respect to PFOA and other PFAS contamination, which

 DuPont and Chemours Co. should have known would be billions of

 dollars in addition to other environmental liabilities for other

 contaminants discharged at DuPont and Chemours facilities.

       143. For example, in 2017, Chemours Co. and DuPont amended

 the Separation Agreement in connection with the settlement of the

 personal injury multi-district litigation brought by thousands of

 residents who had been exposed to PFOA from DuPont’s Washington

 Works plant.      Per the amendment, Chemours Co. paid $320.35 million

 to the plaintiffs in the settlement on August 21, 2017, and DuPont

 paid an additional $320.35 million on September 1, 2017.                   For all

 future PFOA costs incurred from July 6, 2017 through July 6, 2022,

 Chemours Co. agreed to cover the first $25 million per 12-month

 period, DuPont agreed to cover the next $25 million per 12-month

 period, and Chemours Co. agreed to cover any additional amounts.

 Chemours Co. is a named defendant in numerous lawsuits relating to

 DuPont’s historical use of PFAS.

       144.     Had DuPont and Chemours Co. taken the full extent of

 these liabilities into account, as they should have, Chemours Co.

 would have negative equity (that is, liabilities that are greater

                                          35
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 36 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 37 of 68 PageID: 48



 than assets), and would be balance sheet insolvent. Thus, even

 though PFOA and other PFAS did not contribute to the specific

 contamination at the PLW Facility, Chemours Co.’s liability for

 PFOA and other PFAS contamination nationwide (if not world-wide),

 directly impacts the company’s solvency.


                                   First Count

                                 Spill Act
                        (As Against All Defendants)

       145. Plaintiffs       repeat    each       allegation    of    Paragraphs    1

 through 144 above as though fully set forth in its entirety herein.

       146. Each Defendant is a “person” within the meaning of

 N.J.S.A. 58:10-23.11b.

       147. The discharge of hazardous substances is prohibited.

 N.J.S.A. 58:10-23.11c.

       148. Except      as   otherwise          provided   in    N.J.S.A.     58:10-

 23.11g.12, which is not applicable here, any person who discharges

 a hazardous substance, or is in any way responsible for any

 hazardous    substance,     shall    be    liable,    jointly       and   severally,

 without regard to fault, for all cleanup and removal costs no

 matter by whom incurred.        N.J.S.A. 58:10-23.11g(c).

       149. The Department and Administrator have incurred, and will

 continue to incur, costs and damages, including lost use and value,

 costs of restoration and replacement for natural resources of this



                                           36
       PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 37 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 38 of 68 PageID: 49



 State that have been, or may be, injured as a result of discharges

 at the PLW Facility, and assessment costs.

        150. The costs and damages the Department and Administrator

 have incurred, and will incur, associated with discharges at the

 PLW Facility, are “cleanup and removal costs” within the meaning

 of N.J.S.A. 58:10-23.11b.

        151. The Defendants, as dischargers of hazardous substances

 at the PLW Facility, are liable, jointly and severally, without

 regard to fault, for all cleanup and removal costs and direct and

 indirect      damages,     including      lost    use    and    value,    costs    of

 restoration and replacement, and assessment costs, the Department

 and    Administrator      have     incurred,     and    will   incur,    to   assess,

 mitigate, restore, or replace any natural resource of this State

 that has been, or may be, injured as a result of the discharge of

 hazardous      substances     at    the   PLW    Facility.       N.J.S.A.      58:10-

 23.11g(c)(1).

        152. The Defendants, as owners of the PLW Facility at the

 time hazardous substances were discharged there, also are persons

 in any way responsible, and are liable, jointly and severally,

 without regard to fault, for all cleanup and removal costs and

 direct and indirect damages, including lost use and value, costs

 of    restoration       and   replacement,        and    assessment      costs     the

 Department and Administrator have incurred, and will incur, to

 assess, mitigate, restore, or replace any natural resource of this

                                           37
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 38 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 39 of 68 PageID: 50



 State that has been, or may be, injured as a result of the discharge

 of hazardous substances at the PLW Facility.                    N.J.S.A. 58:10-

 23.11g(c)(1).

       153. Chemours,      as    the     knowing    purchaser   of    contaminated

 property, the PLW Facility, at which hazardous substances were

 previously discharged, is also a person in any way responsible,

 and is liable, without regard to fault, for all cleanup and removal

 costs and direct and indirect damages, including lost use and

 value, costs of restoration and replacement, and assessment costs,

 that the Department and Administrator have incurred, and will

 incur,   to     assess,   mitigate,      restore    or    replace,   any   natural

 resource of this State that has been, or may be, injured as a

 result   of     the   discharge    of    hazardous     substances    at    the    PLW

 Facility.     N.J.S.A. 58:10-23.11g(c)(3).

       154. Pursuant to N.J.S.A. 58:10-23.11u(a)(1)(a) and N.J.S.A.

 58:10-23.11u(b), the Department may bring an action in the Superior

 Court    for,    inter    alia,    injunctive       relief,    N.J.S.A.     58:10-

 23.11u(b)(1); for its unreimbursed investigation, cleanup and

 removal costs, including the reasonable costs of preparing and

 successfully litigating the action, N.J.S.A. 58:10-23.11u(b)(2);

 for natural resource restoration and replacement costs, N.J.S.A.

 58:10-23.11u(b)(4);       and     for    any   other     unreimbursed     costs   or

 damages the Department incurs under the Spill Act, N.J.S.A. 58:10-

 23.11u(b)(5).

                                           38
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 39 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 40 of 68 PageID: 51



       155. Pursuant     to     N.J.S.A.      58:10-23.11g(a)     and   (b),      the

 Defendants are also liable for lost income due to damage to natural

 resources destroyed or damaged by a discharge, and loss of State

 tax revenue due to damage to real or personal property proximately

 resulting from a discharge.

       156. As a direct or indirect result of such violations,

 Plaintiffs NJDEP and Administrator have incurred, are incurring,

 and will continue to incur substantial costs including costs

 relating to:

       a.    the investigation, cleanup, and removal of discharged

             hazardous substances;

       b.    the restoration of natural resources contaminated by

             discharges of hazardous substances at the Site; and

       c.    the compensation of the citizens of New Jersey for the

             lost interim value and benefits of natural resources

             contaminated by discharges of hazardous substances at

             the Site.

       157. The costs Plaintiffs NJDEP and the Administrator have

 incurred, and will incur, are "cleanup and removal costs" within

 the meaning of N.J.S.A. 58:10-23.11b.

       158. Pursuant to N.J.S.A. 58:10-23.11q, the Administrator is

 authorized to bring an action in the Superior Court for any

 unreimbursed costs or damages paid from the Spill Fund.



                                         39
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 40 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 41 of 68 PageID: 52



                               Prayer for Relief

       WHEREFORE, the Department and Administrator request that this

 Court enter judgment against Defendants as follows:

       a.    Ordering each Defendant to reimburse the Department and

             Administrator, jointly and severally, without regard to

             fault, for all cleanup and removal costs and direct and

             indirect damages they have incurred, including lost use

             and value, costs of restoration and replacement for any

             natural resource of this State injured as a result of

             the   discharge      of    hazardous    substances       at    the   PLW

             Facility,     with     applicable      interest,   and        assessment

             costs;

       b.    Finding each Defendant liable, jointly and severally,

             without regard to fault, for all future cleanup and

             removal costs and direct and indirect damages, including

             lost use and value, costs of restoration and replacement

             for any natural resource of this State injured as a

             result of the discharge of hazardous substances at the

             PLW Facility, with applicable interest, and assessment

             costs;

       c.    Compelling      each      Defendant,    jointly    and        severally,

             without regard to fault, to perform any further cleanup

             of the Contaminated Site in conformance with the Site



                                          40
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 41 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 42 of 68 PageID: 53



             Remediation Reform Act, N.J.S.A. 58:10C-1, et. seq., and

             all other applicable laws and regulations;

       d.    Compelling       each    Defendant,          jointly    and     severally,

             without    regard       to    fault,    to    fund     the    Department’s

             performance of an assessment of any natural resource

             that has been, or may be, injured as a result of the

             discharge of hazardous substances at the PLW Facility,

             and compelling each Defendant to compensate the citizens

             of   New    Jersey      for     the    costs     of    restoration        and

             replacement, including lost use and value of any injured

             natural resource;

       e.    Ordering the Defendants to pay for all compensatory

             damages    for    the    lost       interim    value    of    the   natural

             resources at and around the Facility as a result of the

             contamination of such natural resources by hazardous

             substances;

       f.    Finding each Defendant liable, jointly and severally,

             without regard to fault, for lost income due to damage

             to   natural      resources         destroyed     or     damaged     by    a

             discharge, and loss of State tax revenue due to damage

             to real or personal property proximately resulting from

             a discharge;




                                            41
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 42 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 43 of 68 PageID: 54



       g.    Awarding the Department and Administrator their costs

             and fees in this action pursuant to N.J.S.A. 58:10-

             23.11u(b)(2); and

       h.    Awarding the Department and Administrator interest and

             such other relief as this Court deems appropriate.

                                  Second Count

                        Water Pollution Control Act
                        (As Against All Defendants)

       159. Plaintiffs      repeat     each    allegation     of   Paragraphs     1

 through 158 above as though fully set forth in its entirety herein.

       160. Defendants are each a “person” within the meaning of

 N.J.S.A. 58:10A-3.

       161. Except     as   otherwise     exempted     pursuant     to   N.J.S.A.

 58:10A-6(d) and (p), which are not applicable here, it is unlawful

 for any person to discharge any pollutant except to the extent the

 discharge conforms with a valid New Jersey Pollutant Discharge

 Elimination System permit issued by the Commissioner pursuant to

 the WPCA, or pursuant to a valid National Pollutant Discharge

 Elimination System permit issued pursuant to the federal Water

 Pollution Control Act, 33 U.S.C. §§ 1251 - 1387.              N.J.S.A. 58:10A-

 6(a).

       162. The unauthorized discharge of pollutants is a violation

 of the WPCA for which any person who is the discharger is strictly

 liable, without regard to fault.             N.J.S.A. 58:10A-6(a).


                                         42
       PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 43 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 44 of 68 PageID: 55



        163. The Department has incurred, and will continue to incur,

 costs as a result of the discharge of pollutants at the PLW

 Facility.

        164. The Department also has incurred, and will continue to

 incur, costs and damages, including the costs of investigation to

 establish a violation at the PLW Facility, costs in removing,

 correcting or terminating the adverse effects upon water quality

 or public health due to violations at the PLW Facility, and

 compensatory damages and any other actual damages for any natural

 resource of this State that has been, or may be, lost or destroyed

 as a result of the discharge of pollutants at the PLW Facility.

        165. The costs and damages the Department has incurred, and

 will     incur,     for   the    PLW   Facility     are    recoverable     by      the

 Commissioner within the meaning of N.J.S.A. 58:10A-10(c)(2)-(4).

        166. DuPont discharged pollutants at the PLW Facility, which

 discharges were neither permitted pursuant to N.J.S.A. 58:10A-

 6(a), nor exempted pursuant to N.J.S.A. 58:10A-6(d) or N.J.S.A.

 58:10A-6(p), and is liable, without regard to fault, for all costs

 and damages, including compensatory damages and any other actual

 damages for any natural resource of this State that has been, or

 may    be,   lost    or   destroyed    as   a   result    of   the   discharge     of

 pollutants at the PLW Facility.

        167. Chemours discharged pollutants at the                    PLW Facility,

 which     discharges      were   neither    permitted     pursuant    to   N.J.S.A.

                                            43
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 44 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 45 of 68 PageID: 56



 58:10A-6(a), nor exempted pursuant to N.J.S.A. 58:10A-6(d) or

 N.J.S.A. 58:10A-6(p), and is liable, without regard to fault, for

 all costs and damages, including compensatory damages and any other

 actual damages for any natural resource of this State that has

 been, or may be, lost or destroyed as a result of the discharge of

 pollutants at the PLW Facility.

       168. Pursuant to N.J.S.A. 58:10A-10(c),the Commissioner may

 bring an action in the Superior Court for injunctive relief,

 N.J.S.A. 58:10A-10(c)(1); for the costs of any investigation,

 inspection, or monitoring survey which led to establishment of the

 violation, including the costs of preparing and litigating the

 case, N.J.S.A. 58:10A-10(c)(2); any cost incurred by the State in

 removing, correcting, or terminating the adverse effects upon

 water   quality     resulting     from    any   unauthorized      discharge      of

 pollutants for which action under this subsection may have been

 brought, N.J.S.A. 58:10A-10(c)(3); compensatory damages and any

 other actual damages for any natural resource of this State that

 has been, or may be, lost or destroyed as a result of the

 unauthorized discharge of pollutants, N.J.S.A. 58:10A-10(c)(4);

 and the actual amount of any economic benefits accruing to the

 violator   from    any   violation,      including    savings    realized     from

 avoided capital or noncapital costs resulting from the violation,

 the return earned or that may be earned on the amount of avoided

 costs, any benefits accruing as a result of a competitive market

                                          44
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 45 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 46 of 68 PageID: 57



 advantage enjoyed by reason of the violation, or any other benefit

 resulting from the violation, N.J.S.A. 58:10A-10(c)(5).

                               Prayer for Relief

       WHEREFORE, the Commissioner requests that this Court enter

 judgment against Defendants as follows:

       a.    Permanently     enjoining         Defendants,    requiring    them    to

             remove, correct, or terminate the adverse effects on

             water quality resulting from any unauthorized discharge

             of pollutants at or from the PLW Facility;

       b.    Ordering Defendants, without regard to fault, to pay for

             the    costs    for    any    investigation,          inspection,     or

             monitoring     survey,    leading        to   establishment    of    the

             violation,      including         the    costs   of    preparing     and

             litigating the case;

       d.    Finding Defendants liable, without regard to fault, for

             all costs for removing, correcting, or terminating the

             adverse effects upon water quality resulting from any

             unauthorized      discharge         of    pollutants    at    the    PLW

             Facility;

       e.    Finding Defendants liable, without regard to fault, for

             all compensatory damages and other actual damages for

             any natural resource of the State that has been, or may

             be, injured, lost, or destroyed as a result of the



                                          45
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 46 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 47 of 68 PageID: 58



             unauthorized      discharge      of   pollutants      at    the      PLW

             Facility;

       f.    Finding Defendants liable, without regard to fault, for

             the amount of any economic benefits they have accrued,

             including any savings realized from avoided capital or

             noncapital costs, the return they have earned of the

             amount of avoided costs, and benefits each Defendant has

             enjoyed as a result of a competitive market advantage,

             or any other benefit they have received as a result of

             having violated the WPCA;

       g.    Awarding the Commissioner her costs and fees in this

             action pursuant to N.J.S.A. 58:10A-49.1(c)(2); and

       h.    Awarding the Commissioner interest and such other relief

             as the Court deems appropriate.

                                   Third Count

                      Solid Waste Management Act
                   (As Against DuPont & Chemours)
       169. Plaintiffs repeat each allegation of                   Paragraphs      1

 through 168 above as though fully set forth in its entirety herein.

       170. DuPont and Chemours are each a "person" within the

 meaning of N.J.S.A. 13:1E-3.

       171. The Solid Waste Management Act ("SWMA" or the "Act")

 defines    "[s]olid    waste"    as,   inter   alia,    "discarded     materials

 resulting from industrial, commercial and agricultural operations"

 and "all other waste materials." N.J.S.A. 13:1E-3.               N.J.A.C. 7:26-

                                         46
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 47 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 48 of 68 PageID: 59



 1.6(b) defines "other waste material," in pertinent part, as "any

 solid,      liquid,       semi-solid           or     contained         gaseous     material,

 including, but not limited to spent material, sludge, by-product,

 discarded commercial chemical products, or scrap metal resulting

 from industrial, commercial, mining or agricultural operations,

 from community activities, or any other material which has served

 or can no longer serve its original intended use, which . . . [i]s

 discarded or intended to be discarded . . . [i]s applied to the

 land or placed on the land or contained in a product that is

 applied     to    or     placed      on   the       land    in    a   manner     constituting

 disposal." N.J.A.C. 7:26-1.6(b) provides that "a material is also

 a   solid    waste       if   it     is   'disposed         of'    by   being     discharged,

 deposited, injected, dumped, spilled, leaked or placed into or on

 any land or water so that such material or any constituent thereof

 may enter the environment or be emitted into the air or discharged

 into ground or surface waters."

       172. N.J.S.A.           13:1E-3     of    the        SWMA   and   N.J.A.C.     7:26-1.4

 define      "disposal"         as     "the     storage,          treatment,      utilization,

 processing,       resource          recovery    of,        or   the   discharge,     deposit,

 injection, dumping, spilling, leaking or placing of any solid or

 hazardous waste into or on any land or water, so that the solid or

 hazardous        waste    or        any   constituent            thereof   may    enter   the

 environment or be emitted into the air or discharged into any

 waters, including groundwaters."

                                                 47
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 48 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 49 of 68 PageID: 60



        173. Various constituents present in soils, groundwater and

 surface water in and around the Site are discarded materials and

 are "solid waste" as defined under N.J.S.A. 13:1E-3 and N.J.A.C.

 7:26-1.6.

        174. Upon information and belief, DuPont and Chemours have

 engaged in the past disposal of solid waste in and around the Site

 in the form of various constituents without first having filed a

 completed application for and received approval of a solid waste

 facility ("SWF") permit for such activities, resulting in the

 widespread presence of such solid wastes in soils, groundwater,

 and surface water in and around the Site, all in violation of

 N.J.A.C. 7:26-2.8(e).

        175. Upon information and belief, DuPont and Chemours have

 engaged in the past disposal of solid waste in and/or around the

 Site in the form of hazardous constituents in excess of 0.148 cubic

 yards of solids and/or 30 gallons of liquids, at locations other

 than a permitted SWF, resulting in the widespread presence of such

 solid wastes in soils, groundwater and surface water in and around

 the Site, in violation of N.J.S.A. 13:1E-9.3.

        176. Pursuant    to   N.J.S.A.        13:1E-9(b)   and   (d),    when     the

 Commissioner finds that a person has violated any provision of the

 SWMA   or   any   regulations     adopted      pursuant    to   the    SWMA,     the

 Commissioner is authorized to bring a civil action in Superior

 Court seeking temporary or permanent injunctive and other relief,

                                         48
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 49 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 50 of 68 PageID: 61



 as well as assessment of the violator for the costs of any

 investigation leading to the establishment of the violation, costs

 incurred by the State in removing, correcting or terminating the

 adverse effects to water and air quality resulting from the

 violation, and assessment against the violator of compensatory

 damages for any loss or destruction of wildlife, fish or aquatic

 life, and for any other actual damages, all of which relief may be

 awarded in a summary manner.

                               Prayer for Relief

       WHEREFORE, the Commissioner requests that this Court enter

 judgment against DuPont and Chemours as follows:

       a.    Ordering DuPont and Chemours to, jointly and severally,

             fully comply with the SWMA by, inter alia, removing all

             unlawfully disposed of solid waste from all locations in

             and around the Site at which the same have come to be

             located and for which DuPont and Chemours did not obtain

             a SWF permit;

       b.    Ordering DuPont and Chemours, jointly and severally, to

             reimburse the Commissioner for the reasonable costs of

             preparing      and    litigating      its     claim     seeking      the

             enforcement      of   DuPont's     and      Chemours’    obligations

             pursuant to the SWMA; and

       c.    Ordering DuPont and Chemours, jointly and severally, to

             reimburse the Commissioner for the cost incurred by the

                                         49
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 50 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 51 of 68 PageID: 62



             Department      in    assessing,     removing,      correcting,       or

             terminating     the    adverse   effects     upon     water   and    air

             quality resulting from their violations of the SWMA;

       d.    Ordering DuPont and Chemours, jointly and severally, to

             compensate the State of New Jersey for the loss or

             destruction of wildlife, fish or aquatic life, and other

             actual damages caused by their violations of the SWMA;

             and

       e.    Awarding the Commissioner such other relief as this

             Court deems appropriate.



                                   Fourth Count

                              Public Nuisance
                      (As Against DuPont & Chemours)

       177. Plaintiffs      repeat     each   allegation      of    Paragraphs      1

 through 176 above as though fully set forth in its entirety herein.

       178. Groundwater, surface water, sediments, wetlands, soils,

 and biota are natural resources of the State held in trust by the

 State.

       179. The use,      enjoyment, and existence of uncontaminated

 natural resources is a right common to the general public.

       180. The contamination of the groundwater, surface water,

 sediment, wetlands, soils, and biota at and around the PLW Facility

 constitutes a physical invasion of the State’s natural resources,


                                         50
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 51 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 52 of 68 PageID: 63



 and upon information and belief, the State’s real property in the

 vicinity of the Facility, and an unreasonable and substantial

 interference, both actual and potential, with (1) the exercise of

 the public’s common right to these natural resources; (2) the

 State’s special property and statutory status and obligations

 regarding the natural resources of the State; (3) the State’s

 ability, through the Department, to protect, conserve and manage

 the natural resources of the State, which are by law precious and

 invaluable public resources held by the State in trust for the

 benefit of the public; and (4) the rights of the people of the

 State to enjoy their natural resources free from interference by

 pollution and contamination.

       181. As the owner of the Ramapo Mountain State Forest in the

 vicinity of the PLW Facility, which, upon information and belief,

 has become contaminated by the PLW Facility, Plaintiff Department

 has suffered a special injury different from that common to the

 general public.

       182. As long as these natural resources at and around the PLW

 Facility remain contaminated due to DuPont and Chemours’ conduct,

 the public nuisance continues.

       183. Until these natural resources are restored to their pre-

 injury quality, DuPont and Chemours are liable for the creation,

 and continued maintenance, of a public nuisance in contravention

 of the public’s common right to clean natural resources.

                                         51
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 52 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 53 of 68 PageID: 64



       184. The acts of Defendants as set forth above were willful

 and wanton.

                               Prayer for Relief

       WHEREFORE, Plaintiffs request that this Court enter judgment

 against Defendants as follows:

       a.    Ordering DuPont and Chemours to reimburse the Department

             and Administrator for their costs of abatement, without

             regard to fault, including but not limited to all costs

             to investigate, clean up, restore, treat, monitor, and

             otherwise     respond     to     contamination    of   the    State’s

             natural resources so that such natural resources are

             restored to their original condition;

       b.    Compelling DuPont and Chemours to abate the nuisance by

             investigating,       cleaning       up,    restoring,        treating,

             monitoring, and otherwise responding to contamination in

             the   State’s    natural       resources   so   that   such    natural

             resources are restored to their original condition;

       c.    Compelling DuPont and Chemours to pay special damages to

             the Plaintiffs, funding the Department’s performance of

             any further assessment and compensatory restoration of

             any natural resource that has been, or may be, injured

             as a result of the discharge of hazardous substances and

             pollutants at the PLW Facility, and compelling each

             Defendant to compensate the citizens of New Jersey for

                                         52
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 53 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 54 of 68 PageID: 65



             the costs of restoration and replacement, including lost

             use and value of any injured natural resource;

       d.    Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

       e.    Awarding    Plaintiffs     costs    and   fees   in   this    action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law;

       f.    Awarding Plaintiffs such other relief as this Court

             deems proper.

                                   Fifth Count

                                 Trespass
                      (As Against DuPont & Chemours)

       185. Plaintiffs      repeat     each   allegation      of   Paragraphs     1

 through 184 above as though fully set forth in its entirety herein.

       186. Groundwater, surface water, sediment, wetlands, soils,

 and biota are natural resources of the State held in trust by the

 State for the benefit of the public.            Water resources are owned by

 the State for the benefit of its citizens.

       187. The State brings this claim in both its public trustee

 and parens patriae capacities.

       188. As the trustee over the State’s natural resources, the

 State has a duty to protect and restore all natural resources of

 the State and protect the health and comfort of its inhabitants.


                                         53
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 54 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 55 of 68 PageID: 66



       189. In its parens patriae capacity, the State may protect

 its “quasi-sovereign” interests, including the State’s interest in

 the well-being of its populace, as well as the populace’s interest

 in the integrity of the State’s natural resources.                 Accordingly,

 the State is bringing this action for the invasion of a substantial

 number of its residents’ possessory interests in the State’s

 natural resources.        Waters, sediments, and biota that have been

 affected by Defendants’ contamination are mobile, moving to and

 inhabiting areas far from the immediate area of the initial

 contamination.

       190. Additionally, the State is the owner of lands, including

 the Ramapo Mountain State Forest, in the vicinity of the PLW

 Facility.

       191. The     hazardous      substances      and    pollutants      in      the

 groundwater, surface water, sediment, wetlands, soils, and biota

 at and around the PLW Facility, including, upon information and

 belief, on State-owned lands, constitute a physical invasion of

 property without permission or license.

       192. DuPont     and    Chemours    are    liable    for    trespass,       and

 continued     trespass,      because     the    hazardous       substances       and

 pollutants in the groundwater, surface water, sediment, wetlands,

 soils, and biota at and around the PLW Facility, as well as

 contamination previously removed from the PLW Facility, resulted



                                         54
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 55 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 56 of 68 PageID: 67



 from discharges of hazardous substances and pollutants at the

 Facility.

       193. As long as the natural resources remain contaminated due

 to DuPont’s and Chemours’s conduct, the trespass continues.

       194. The acts of Defendants as set forth above were willful

 and wanton.

                                Prayer for Relief

       WHEREFORE, Plaintiffs request that this Court enter judgment

 against DuPont and Chemours as follows:

       a.    Finding     DuPont     and        Chemours liable,        jointly      and

             severally,     for    all    costs    to    investigate,      clean    up,

             restore,     treat,    monitor,       and     otherwise      respond    to

             contamination of the State’s natural resources so that

             such natural resources are restored to their original

             condition,     and    for    all     damages    to    compensate       the

             citizens of New Jersey for the lost use and value of

             their    natural     resources       during   all    times    of   injury

             caused by hazardous substances and pollutants, and for

             such orders as may be necessary to provide full relief

             to address risks to the State, including the costs of:

                 i.       Past and future testing of natural resources

                          likely to have been contaminated by hazardous

                          substances or pollutants;



                                          55
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 56 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 57 of 68 PageID: 68



               ii.        Past   and   future    treatment      of    all   natural

                          resources     containing       detectable    levels     of

                          hazardous substances or pollutants restored to

                          non-detectable levels; and

              iii.        Past and future monitoring of the                 State’s

                          natural resources to detect the presence of

                          hazardous     substances       or     pollutants,       and

                          restoration of such natural resources to their

                          pre-discharge condition;

       b.    Ordering DuPont and Chemours to pay all costs related to

             the investigation, cleanup, restoration, treatment, and

             monitoring     of   contamination      of    the   State’s     natural

             resources;

       c.    Ordering Defendants to pay all damages in an amount at

             least equal to the full cost of restoring the State’s

             natural resources to their original condition prior to

             the contamination;

       d.    Ordering Defendants to pay all compensatory damages for

             the lost value (including lost use) of the State’s

             natural resources as a result of the contamination of

             such natural resources;

       e.    Ordering Defendants to pay all other damages sustained

             by Plaintiffs in their public trustee, parens patriae,

             and regulatory capacities as a direct and proximate

                                         56
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 57 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 58 of 68 PageID: 69



             result of the Defendants’ acts and omissions alleged

             herein;

       f.    Entering     an    order   against    the    Defendants       for    all

             appropriate injunctive relief to abate or mitigate the

             contamination that Defendants caused;

       g.    Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

       h.    Awarding    Plaintiffs      costs    and   fees   in   this    action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law; and

       i.    Awarding Plaintiffs such other relief as this Court

             deems appropriate.

                                    Sixth Count

                                 Negligence
                       (As Against DuPont & Chemours)

       195. Plaintiffs         repeat   each   allegation      of   Paragraphs      1

 through 194 above as though fully set forth in its entirety herein.

       196. DuPont and Chemours had a duty to Plaintiffs to ensure

 that hazardous substances and pollutants were not discharged at

 the PLW Facility and did not injure groundwater, surface water,

 sediment, wetlands, soils, and biota at and around the site.

       197. DuPont and Chemours breached these duties.




                                         57
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 58 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 59 of 68 PageID: 70



       198. As    a   direct    and      proximate        result    of   DuPont’s   and

 Chemours’ discharges of hazardous substances and pollutants at the

 PLW Facility, groundwater, surface water, sediment, wetlands,

 soils, and biota at and around the site have been injured.                    DuPont

 and Chemours are jointly and severally liable for such injuries

 and the consequential damages.

       199. As a further direct and proximate result of DuPont’s and

 Chemours’ discharge of hazardous substances and pollutants at the

 PLW Facility, the Department and Administrator have incurred, are

 incurring, and will continue to incur investigation, cleanup and

 removal, treatment, monitoring and restoration costs, and expenses

 for which DuPont and Chemours are jointly and severally liable.

       200. The acts of Defendants as set forth above were willful

 and wanton.

                               Prayer for Relief

       WHEREFORE, Plaintiffs request that this Court enter judgment

 against DuPont and Chemours as follows:

       a.    Finding     DuPont       and        Chemours liable,        jointly    and

             severally,     for    all      costs    to    investigate,     clean   up,

             restore,     treat,      monitor,       and    otherwise     respond    to

             contamination of the State’s natural resources so that

             such natural resources are restored to their original

             condition,     and    for      all     damages    to    compensate     the

             citizens of New Jersey for the lost use and value of

                                            58
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 59 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 60 of 68 PageID: 71



             their    natural    resources    during     all    times   of   injury

             caused by hazardous substances and pollutants, and for

             such orders as may be necessary to provide full relief

             to address risks to the State, including the costs of:

                 i.       Past and future testing of natural resources

                          likely to have been contaminated by hazardous

                          substances or pollutants;

               ii.        Past   and   future     treatment     of    all    natural

                          resources     containing       detectable     levels    of

                          hazardous substances or pollutants restored to

                          non-detectable levels; and

              iii.        Past and future monitoring of the State’s

                          natural resources to detect the presence of

                          hazardous     substances       or     pollutants,       and

                          restoration of such natural resources to their

                          pre-discharge condition;

       b.    Ordering DuPont and Chemours to pay all costs related to

             the investigation, cleanup, restoration, treatment, and

             monitoring     of   contamination      of    the   State’s      natural

             resources;

       c.    Ordering Defendants to pay all damages in an amount at

             least equal to the full cost of restoring the State’s

             natural resources to their original condition prior to

             the contamination;

                                         59
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 60 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 61 of 68 PageID: 72



       d.    Ordering Defendants to pay all compensatory damages for

             the lost value (including lost use) of the State’s

             natural resources as a result of the contamination of

             such natural resources;

       e.    Ordering Defendants to pay all other damages sustained

             by Plaintiffs in their public trustee, parens patriae,

             and regulatory capacities as a direct and proximate

             result of the Defendants’ acts and omissions alleged

             herein;

       f.    Entering     an   order    against    the    Defendants       for    all

             appropriate injunctive relief to abate or mitigate the

             contamination that Defendants caused;

       g.    Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

       h.    Awarding    Plaintiffs     costs     and   fees   in   this    action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law; and

       i.    Awarding Plaintiffs such other relief as this Court

             deems appropriate.




                                         60
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 61 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 62 of 68 PageID: 73



                                 Seventh Count

                         Actual Fraudulent Transfer
                    (As Against DuPont and Chemours Co.)

       201. Plaintiffs       repeat    each   allegation      of   Paragraphs     1

 through 199 above as though fully set forth in its entirety herein.

       202. Plaintiffs are and were creditors of Chemours Co. at all

 relevant times.

       203. Through its participation in the Spinoff, as detailed

 above,   Chemours     Co.    transferred     valuable     assets    to    DuPont,

 including    the   $3.9     billion   dividend    (the   “Transfers”),      while

 simultaneously assuming significant liabilities pursuant to the

 Separation Agreement (the “Assumed Liabilities”).

       204. The Transfers and Assumed Liabilities were made for the

 benefit of DuPont.

       205. At the time that the Transfers were made and the Assumed

 Liabilities were assumed, and until the Spinoff was complete,

 DuPont was in a position to, and in fact did, control and dominate

 Chemours Co.

       206. Chemours Co. made the Transfers and incurred the Assumed

 Liabilities with the actual intent to hinder, delay and defraud

 the creditors or future creditors of Chemours Co.

       207. Plaintiffs have been harmed as a result of the Transfers.

 Under Del. Code. Tit. 6 Sec. 1301 to 1312 and N.J.S.A. 25:2-20 to




                                         61
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 62 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 63 of 68 PageID: 74



 25:2-34, Plaintiffs are entitled to avoid the Transfers and to

 recover property or value transferred to DuPont.

                               Prayer for Relief

       WHEREFORE, Plaintiffs request that this Court enter judgment

 against DuPont and Chemours Co. as follows:

       a.    Voiding the Transfers to the extent necessary to satisfy

             the Plaintiffs’ claims;

       b.    Awarding Plaintiffs prejudgment interest and attorneys’

             fees and costs; and

       c.    Awarding Plaintiffs such other relief as this Court

             deems appropriate.

                               Eighth Count
                     Constructive Fraudulent Transfer
                   (As Against DuPont and Chemours Co.)

       208. Plaintiffs      repeat     each   allegation      of   Paragraphs     1

 through 207 above as though fully set forth in its entirety herein.

       209. Plaintiffs are and were creditors of Chemours Co. at all

 relevant times.

       210. Chemours Co. did not receive reasonably equivalent value

 from DuPont in exchange for the Transfers and Assumed Liabilities.

       211. Each of the Transfers and Chemours Co.’s assumption of

 the Assumed Liabilities was made to or for the benefit of DuPont.

       212. At the time that the Transfers were made and the Assumed

 Liabilities were assumed, and until the Spinoff was complete,



                                         62
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 63 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 64 of 68 PageID: 75



 DuPont was in a position to, and in fact did, control and dominate

 Chemours Co.

       213. Chemours Co. made the Transfers and assumed the Assumed

 Liabilities when it was engaged or about to be engaged in a

 business for which its remaining assets were unreasonably small in

 relation to its business.

       214. Chemours      Co.   was   insolvent     at   the   time    or   became

 insolvent as a result of the Transfers and its assumption of the

 Assumed Liabilities.

       215. At the time that the Transfers were made and Chemours

 Co. assumed the Assumed Liabilities, DuPont and Chemours Co.

 intended Chemours Co. to incur, or believed, or reasonably should

 have believed that Chemours Co. would incur debts beyond its

 ability to pay as they became due.

       216. Plaintiffs have been harmed as a result of the Transfers.

       217. Under Del. Code. Tit. 6 Sec. 1301 to 1312 and N.J.S.A.

 25:2-20 to 25:2-34, Plaintiffs are entitled to avoid the Transfers

 and to recover property or value transferred to DuPont.

                                Prayer for Relief

       WHEREFORE, Plaintiffs request that this Court enter judgment

 against DuPont and Chemours Co. as follows:

       a.    Voiding the Transfers to the extent necessary to satisfy

             the Plaintiffs’ claims;



                                         63
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 64 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 65 of 68 PageID: 76



       b.       Awarding Plaintiffs prejudgment interest and attorneys’

                fees and costs; and

       c.       Awarding Plaintiffs such other relief as this Court

                deems appropriate.

                                    JURY DEMAND

       Plaintiffs are entitled to a jury trial and hereby demand a

 trial by jury.

                            RULE 4:5-1 CERTIFICATION

       I hereby certify that, to the best of my knowledge and belief,

 the matter in controversy is not the subject of any action pending

 in any other court or of a pending arbitration proceeding, nor is

 any other action or arbitration proceeding contemplated, except

 the following pending actions:           NJDEP, et al. v. E.I. du Pont de

 Nemours    &    Company,   et    al.,   MID-L-002448-19     (relating     to     the

 DuPont/Chemours “Parlin site”); NJDEP, et al. v. E.I. du Pont de

 Nemours    &    Company,    et   al.,   SLM-L-00057-19      (relating     to     the

 DuPont/Chemours “Chambers Works site”); and NJDEP, et al. v. E.I.

 du Pont de Nemours & Company, et al., GLO-L-000388-19 (relating to

 the DuPont/Chemours “Repauno site”).             I know of no other parties

 other than the parties set forth in this pleading who should be

 joined in the above action.         I recognize the continuing obligation

 of each party to file with the Court and serve on all parties an

 amended Certification if there is a change in the facts stated in

 the original Certification.

                                         64
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 65 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 66 of 68 PageID: 77



                        DESIGNATION OF TRIAL COUNSEL


       Pursuant to Rule 4:25-4, Plaintiffs designate Leonard Z.

 Kaufmann, Esq., as trial counsel in this matter.




                                         65
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 66 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 67 of 68 PageID: 78




 Dated:   May 31, 2019                   Gurbir S. Grewal
                                         ATTORNEY GENERAL OF NEW JERSEY
                                         Attorneys for Plaintiffs
                                     By: /s/ Gwen Farley
                                        Gwen Farley
                                        Deputy Attorney General
                                          (Atty. ID #000081999)
                                        Richard J. Hughes Justice Complex
                                        25 Market Street; PO Box 093
                                        Trenton, New Jersey 08625-0093
                                        Tel.: (609) 376-2761

                                         COHN LIFLAND PEARLMAN
                                           HERRMANN & KNOPF LLP
                                         Special Counsel to the Attorney General
                                     By: /s/ Leonard Z. Kaufmann
                                        Leonard Z. Kaufmann
                                          (Atty. ID #045731994)
                                        A Member of the Firm
                                        Also by: Joseph A. Maurice
                                                  Christina N. Stripp
                                        Park 80 West – Plaza One
                                        250 Pehle Avenue, Suite 401
                                        Saddle Brook, New Jersey 07663
                                        Tel.: (201) 845-9600

                                         KELLEY DRYE & WARREN LLP
                                         Special Counsel to the Attorney General
                                         By:      William J. Jackson
                                                  John Gilmour
                                                  David Reap
                                                  Melissa E. Byroade
                                         515 Post Oak Blvd. Suite 900
                                         Houston, Texas 77027
                                         Tel.: (713) 355-5000

                                         LAW OFFICES OF JOHN K. DEMA, P.C.
                                         Special Counsel to the Attorney General
                                         By:      John K. Dema
                                                  Scott E. Kauff
                                                  John T. Dema
                                                  James Crooks
                                         1236 Strand Street, Suite 103
                                         Christiansted, St. Croix
                                         U.S. Virgin Islands 00820-5034

                                         66
     PAS-L-000936-19 05/31/2019 11:03:53 PM Pg 67 of 67 Trans ID: LCV2019959722
Case 2:19-cv-14758-JMV-SCM Document 1-1 Filed 07/05/19 Page 68 of 68 PageID: 79



                                         Tel.: (340) 773-6142




                                         67
